Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	On January 14, 2022, the Examiner contacted applicant’s representative, Mr. Christopher Glynn, and proposed to incorporate the limitation from claim 2 (“wherein the at least one binder is about 92% by weight of the composition”) into independent claim 1, and the limitation from claim 15 (“wherein a mass ratio of the at least one binder to the aqueous emulsion or the aqueous solution is about 92:8”) into independent claim 11, to place the present application in condition for allowance.  
	However, no agreement has been made at this time.  Thus, this action is sent. 
	See Attached Interview Summary. 
Response to Claim Amendment filed 11/23/2021
3.	Claim 1 was amended to include the limitation “wherein a layer of the at least one metallate additive is coated onto the surface of the at least one binder” which is supported at page 1, paragraph [0002], and page 3, paragraph [0010], of the specification as originally filed1.
	The applicants also amended claim 11 to recite “coating the surface of at least one binder with an aqueous solution or an aqueous emulsion” which is supported at page 2, paragraph [0006], of the specification as originally filed. 
	Moreover, new claim 23 was added which is supported at page 7, paragraph [0022], of the specification as originally filed. 
	Thus, no new matter is present.

	Additionally, the amendment mentioned above has been further elaborated in the rejections set forth below. 
	Accordingly, this action is made FINAL.
4.	In response to the claim objection set forth in paragraph 2 of the previous office action mailed 05/27/2021, the applicants amended to correct claims 1, 11, 16, and 19 to correct their informalities.  Thus, this objection is no longer applicable and thus, withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1, 3-5, 7-12, 14, and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-9, 19-27, 29-30, and 34-38 of U.S. Patent No. 8,591,646 (hereinafter referred to as “the patent’).
	This rejection is adequately set forth in paragraph 3 of the prior office action mailed 05/27/2021 and is incorporated herein. 
	As to newly amended claim 1 and 11, and new claim 23: The claims of the patent, like the claims of the present application, are directed to construction material compositions and a process for preparing the same, wherein the compositions comprise at least one binder including cement and at least one metallate additive according to formula (1):

    PNG
    media_image1.png
    69
    406
    media_image1.png
    Greyscale


	However, claim 1 of the patent does not specify that their binder is coated with the metallate additive, wherein a layer of the at least one metallate additive is coated onto the surface of the at least one binder, and the metallate additive is in the form of an aqueous solution or emulsion, as required by the newly amended claims 1 and 11 of the present application.  Nevertheless, Claims 21 and 23 of the patent, for example, do recite combining the binder and the metallate additive in the form of aqueous emulsion or aqueous solution, where Col. 10, lines 4-10 of the patent define the term “combining” as mixing in a mixing device, which according to applicants at Page 3, Paragraph [0012], of the present specification, results in the presently claimed binder coated metallate additive.  Absent any contrary evidence, it would have been obvious to one of ordinary skill in the art to mix the binder and metallate additive to prepare the presently claimed binder coated metallate additive, i.e., wherein a layer of the at least one metallate additive is coated onto the surface of the at least on binder, for construction purposes as recited in the claims of the patent.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 11-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monte (US 8,591,646).
	This rejection is adequately set forth in paragraph 4 of the prior office action mailed 05/27/2021 and is incorporated herein.
	As to newly amended claim 1 and 11: The newly amended claims are directed to a composition comprising at least one binder coated with at least one metallate additive according to formula 1, wherein a layer of the metallate additive is coated onto the surface of the at least one binder, and a method for preparing the same.  According to Page 3, Paragraph [0012], of the present specification, the coating step includes mixing at least one binder and metallate additive in the form of an aqueous emulsion or aqueous solution in a mixing device.  Thus, so long as mixing of the binder and metallate additive in the form of an aqueous emulsion or aqueous solution occurs in a mixing device, the claimed binder coated with at least one metallate additive is achieved.
Specifically, Monte discloses a construction material composition comprising, among other things, at least one binder and at least one metallate additive according to formula (1):

    PNG
    media_image2.png
    69
    406
    media_image2.png
    Greyscale

wherein M is one of titanium and zirconium; R and R’ are independently an alkyl, alkenyl, aralkyl, aryl, or alkaryl group having up to 20 carbon atoms or a halogen or ether substituted derivatives thereof; O is oxygen; X is selected from the group consisting of carboxyl, alcoholate, sulfonyl, phosphate, pyrophosphate, and phosphite; Y is one of a methacrylate, acrylate, mercapto and an amine group; m is an integer from 1-4; n is an integer from 0-3; and wherein a, .   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3-5, 7-10, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Monte (US 8,591,646).
	This rejection is adequately set forth in paragraph 5 of the prior office action mailed 05/27/2021 and is incorporated herein.
	As to new claim 23: Monte does not mention the claimed cement binder with sufficient specificity to constitute anticipation within the meaning of 35 USC 102.  Nonetheless, Monte does disclose adding at least one binder that may be selected from, among other things, cement, . 

8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Monte (US 8,591,646) in view of Gardega (US 7,216,8142).
	This rejection is adequately set forth in paragraph 6 of the prior office action mailed 05/27/2021 and is incorporated herein.

Response to Applicants’ Arguments in their Remarks filed 11/23/2021
9.	The applicant at Pages 7 and 8 of the Remarks argue that the invention of the present claims is distinct is distinct from what is disclosed and recited in the ‘646 patent (Monte reference) applied in the 102, 103, and double patenting rejections of record since the pending claims are directed to a composition comprising a binder, the surface of which is coated with a layer of the metallate additive, and the treated binders have advantageous properties as set forth in paragraphs [0046] and [0047] of the present specification, while the Monte reference does not disclose or suggest a coated binder, only a mixture that contains a binder, an oil-containing filler and a metallate additive.  
	However, this argument is not convincing at this time for the following reasons.  (1) By virtue of using the transitional phrase “comprising” the claims as recited do not preclude the . 

Allowable Subject Matter
10.	Claims 2, 6, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	Claims 16-19 are allowed over the prior art references, namely, Monte (US 8,591,646) and Gardega (US 7,216,814).  None of these cited references individually or in combination teaches or would have suggested the claimed methods of producing a treated binder involving the step of mixing a composition comprising at least one binder coated with at least one metallate additive represented by formula 1 with an additional binder in a mixing device, wherein the reaction temperature of the composition and the additional binder is 168 degrees Celsius.  While Monte suggests the step of mixing a composition comprising at least one binder coated with at least one metallate additive represented by formula 1 with an additional binder in a mixing 

Correspondence
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 According to an online dictionary, the term “coating” (includes “coated”) is defined as a layer of any substance spread over a surface.
        2 Cited in the IDS submitted by applicants on 11/18/2019.